1    DAVID J. COHEN, ESQ.
     California Bar No. 145748
2
     BAY AREA CRIMINAL LAWYERS, P.C.
3    300 Montgomery Street, Suite 660
     San Francisco, CA 94104
4    Telephone: (415) 398-3900
     Facsimile (415) 398-7500
5
     Email: djcohen@bayareacrimlaw.com
6
     Attorneys for Defendant Bryan P. Rosenthal
7
                                UNITED STATES DISTRICT COURT
8

9                             NORTHERN DISTRICT OF CALIFORNIA

10                                   SAN FRANCISCO DIVISION
11

12   UNITED STATES OF AMERICA,                        Case No. 3:19-CR-00217-RS

13                             Plaintiff,             [PROPOSED] ORDER CONTINUING
                                                      STATUS HEARING AND EXCLUDING
14                  v.                                TIME UNDER THE SPEEDY TRIAL
15                                                    ACT
     BRYAN PETER ROSENTHAL,
16

17                             Defendant.
18

19

20
            Good cause appearing, it is hereby ORDERED that the status hearing in the above-
21
     captioned matter, presently scheduled for December 10, 2019, in Courtroom 3, at 2:30 p.m., be
22
     vacated and rescheduled for January 7, 2020, as a status hearing, in Courtroom 3, at 2:30 p.m.
23

24

25

26

27
     ///
28



     STIPULATION AND [PROPOSED] ORDER THEREON
     PEOPLE V. ZGHOUL;
     CASE NO. 16-SF-009126-A
                                            3
1           It is further ordered that the period of time between December 10, 2019 and January 7,
2
     2020 is excluded under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and
3
     (h)(7)(B)(iv), to allow for continuity and effective preparation of defense counsel.
4
            IT IS SO ORDERED.
5

6
     Dated: 12/3/19                                ______________________________________
7                                                  THE HONORABLE RICHARD G. SEEBORG
                                                   UNITED STATES DISTRICT COURT JUDGE
8
                                                   NORTHERN DISTRICT OF CALIFORNIA
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     STIPULATION AND [PROPOSED] ORDER THEREON
     PEOPLE V. ZGHOUL;
     CASE NO. 16-SF-009126-A
                                            4
